[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has brought this action against the defendant herein seeking payment for funeral services provided for her brother, all as set forth in a contract between the parties.
It is the defendant's position that she is not liable for these CT Page 14617 services alleging that the plaintiff induced her to sign the agreement claiming that the Department of Victim's Services for the State of Connecticut would pay for these services. This statement is denied by the plaintiff.
The record discloses that the defendant did in fact sign a contract for the plaintiff to provide these services for her brother's burial. (See Exhibit 1). She was aware that she was signing a contract for the plaintiff to provide these services. It should be noted that the plaintiff is not a spokesman for the Department of Victim's Services and was not empowered to act on their behalf. The plaintiff denies ever having made any such overtures. Knowing the above, the defendant nevertheless signed the contract. The court does note that the Department of Social Services contributed the sum of $1200.00 toward the brother's burial expenses. The Court finds for the plaintiff.
The original bill amounted to $4319.00. A credit of $1,000.00 was applied thereto. As indicated the Department of Social Services contributed $1200.00. The defendant's mother paid $50.10 toward the outstanding bill. A balance remains due of $2069.00. The contract called for the payment of interest which the court computes at $767.00.
The Court enters judgment therefor in the amount of $2836.00. Since the agreement called for the payment of attorney's fees, the court awards $316.00.
Judgment with costs may enter in accordance with the above.
THE COURT
by ____________ CURRAN, J.